Citation Nr: 0600945	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  03-34 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran had active service from October 1967 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.  The veteran 
testified before the undersigned at a Travel Board hearing in 
August 2005.  A transcript of that hearing is associated with 
the claims folder. 


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no competent evidence showing that the veteran 
has a back disorder that was incurred during his period of 
active service from October 1967 to October 1970.


CONCLUSION OF LAW

Service connection for a back disorder is not established.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires a finding of the existence 
of a current disability and a determination of a relationship 
between that disability and injury or disease incurred in 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
Lay testimony is competent when it regards the readily 
observable features or symptoms of injury or illness.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumption period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder in question. Id.  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. §§ 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arthritis).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination, the benefit of the doubt is 
afforded the claimant.  38 U.S.C.A. § 5107(b).

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  An October 2004 VA examination 
serves as the most recent medical evidence in the claims 
folder.  The examiner's diagnosis of the veteran's condition 
was "low back pain" with "some degenerative changes of 
T11, T12; that is, the lower thoracic spine."  The Board 
notes that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).
 
However, other recent medical records present various 
diagnoses for the veteran's back condition.  Specifically, a 
Magnetic Resonance Imaging (MRI) report dated in March 2002 
from "C.H., MD.," revealed "degenerative osteoarthritis," 
"degenerative disc disease," and "small disc herniations 
at T11-12."  Similarly, private medical records from June 
2000 diagnose the veteran's back condition as "mild 
scoliosis."  Moreover, the report of a July 2002 VA examiner 
diagnosed the veteran with "bilateral sciatica" and 
"chronic episodes of acute paravertebral muscle spasms of 
his [the veteran's] lumbar spine bilaterally."  Based on 
this evidence, the Board will assume, without deciding, that 
a requisite current back disorder exists.  However, the Board 
finds that this MRI study provides evidence against this 
claim in that it does not indicate a injury associated with 
service decades ago. 

The veteran dates the onset of his back condition to an 
incident that occurred during training in service in October 
1967.  The veteran alleges during training he fell down 
steps, was trampled upon, and injured his back as a result.  
Later that day, he experienced back pain while engaging in 
push-ups.  The veteran asserts that he informed his 
supervisor of his back pain, and his supervisor responded by 
stomping on the veteran's back, thus worsening the condition.  

According to his August 2005 Travel Board hearing testimony, 
the veteran conveys that he has experienced chronic back 
spasms with accompanying pain radiating down his legs ever 
since service.  

Service medical records (SMRs) confirm that the veteran hurt 
his back and shoulder after training in October 1967.  
However, X-rays conducted at the time show no abnormality in 
the back, and the veteran's muscle pain was diagnosed as 
related to flu symptoms.  A September 1969 treatment record 
notes that the veteran also suffered back pain and a 
contusion on his back after an alleged robbery and beating 
upon the veteran.  SMRs are silent as to any further 
treatment or diagnosis of a back condition.  Significantly, 
no back or spine problems are noted on the veteran's October 
1970 separation examination.  The Board finds that SMRs, as a 
whole, do not support the veteran's claim for service 
connection as they to indicate a back disorder that lasted 
beyond service.

The Board notes that although SMRs report the veteran hurting 
his back on several occasions during service, the records do 
not reflect a chronic back condition while in service.  
Therefore, service connection may not be established based on 
chronicity in service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. 
App. 494-97.

Similarly, despite the veteran's Travel Board testimony 
indicating that he began experiencing chronic back spasms 
within six months from service, there is no medical evidence 
of any back arthritis manifest to a compensable degree within 
one year after the appellant's separation from service.  
Therefore, the presumption of in-service incurrence is not 
for application.  See 38 U.S.C.A. §§ 1101(3),  1112(a)(1); 38 
C.F.R. § 3.307(a)(3); see 38 C.F.R. § 3.309(a) (listing 
applicable chronic diseases, including arthritis).

In fact, notwithstanding the veteran's assertions that he has 
suffered from chronic back pain since service, the first 
medical evidence in the claims folder regarding treatment for 
a back condition is a private Mercy Hospital record from 
March 1994, notably 20 years after discharge from service.  
The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Thus, the 
post-service evidence of record does not show continuity of 
symptomatology for a back disability since service.  38 
C.F.R.  § 3.303(b).  

Finally, there is no competent evidence of a nexus between 
any current back disorder and the veteran's period of active 
service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  Specifically, the October 2004 
VA examiner concluded that based on the lack of a back 
condition in service and lack of documented evidence of a 
back condition thereafter, "it is not [sic] as likely as not 
that the patient's symptoms of low back pain are a result of 
problems incurred while in the service."  The Board 
considers this examination as negative evidence against the 
claim.  

In contrast, the July 2002 VA examiner diagnosed the veteran 
with "chronic episodes of acute paravertebral muscle spasms 
of his lumbar spine bilaterally,.... more likely than not 
related to a service-connected injury."

The Boards notes that in evaluating the probative value of 
competent medical evidence, the U.S. Court of Appeals for 
Veterans Claims (Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v.  Brown, 7 Vet. App. 429, 433 (1995).  
 
The Board finds the later opinion of the October 2004 
examiner to be more probative and thorough in showing no 
nexus to service because it is based on a comprehensive 
review of the veteran's medical records in the claims folder.  
By contrast, a September 2003 addendum to the report of the 
July 2002 examiner emphasized that his opinion was based on 
the veteran's reported history of a back injury in service 
followed by a subsequent chronic condition.  A medical 
opinion that relies on history as related by the veteran is 
no more probative than the facts alleged by the veteran.  
Swann v. Brown, 5 Vet App. 229, 233 (1993). 

Additionally, neither the veteran nor his representative's 
personal, lay opinions as to the etiology of the veteran's 
alleged back condition are competent evidence needed to 
establish service connection.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.

The Board observes that during his Travel Board testimony, 
the veteran asserted that after an MRI, medical personnel 
stated that the veteran had been suffering from a previous 
back injury for a long time.  To the extent it may be argued 
that this statement relates the veteran's back condition to 
service, the Board emphasizes that the veteran is not 
competent to relate what medical personnel purportedly stated 
to him concerning a medical diagnosis.  "[T]he connection 
between what a physician said and the layman's account of 
what he purportedly said, filtered as it was through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

In summary, the Board finds no competent evidence of a nexus 
between any back pains or alleged back disorder and the 
veteran's military service or any incident thereof.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim.   It follows that there is not such a 
balance of the positive evidence with the negative evidence 
to otherwise permit a favorable determination on this issue.   
38 U.S.C.A. § 5107(b).   The claim for service connection is 
denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letter dated in May 2002, 
the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Moreover, the October 2003 statement of the case 
(SOC) includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  
38 U.S.C.A.  § 5103(a); 38 C.F.R. § 3.159.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio, supra.

The Board observes that the RO issued the May 2002 VCAA 
notice letter prior to the August 2002 adverse determination 
on appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  However, the above letter did not ask the veteran to 
provide any evidence in his possession that pertains to the 
claim. Id at 120-21.  Nonetheless, the Board is satisfied 
that the veteran actually knew to submit such evidence to the 
RO, given the evidence he has submitted in the form of 
written statements, private medical records, and Board 
hearing testimony.  Moreover, the May 2002 VCAA letter, 
August 2002 rating decision, October 2003 SOC, and ensuing 
supplemental statements of the case (SSOCs) all advised the 
veteran of what missing evidence was relevant and necessary 
to demonstrate service connection for a back disorder.  
Additionally, the May 2002 VCAA letter advised the veteran 
that the VA would obtain "any additional information or 
evidence."  Therefore, any failure to make the specific 
request is non-prejudicial, harmless error.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

The Board emphasizes that neither the veteran nor his 
representative has made any showing or allegation that the 
content of VCAA notice has prejudiced him in any way.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (the appellant 
bears the initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's SMRs and relevant VA outpatient treatment records.  
In addition, the veteran was afforded several VA 
examinations.  The veteran has also submitted private medical 
evidence and several written personal and lay statements, as 
well as his hearing testimony.  There is no indication in the 
claims folder that the veteran identified and authorized VA 
to obtain any additional private medical records.  Neither 
the veteran nor his representative has ever indicated that 
any other evidence relevant to this claim remains 
outstanding.  Thus, the Board is satisfied that all relevant 
evidence identified by the veteran has been secured, and that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  


ORDER

Service connection for a back disorder is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


